United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-1840
                          ___________________________

                                  Phillip D. Williams

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

          Artis Ray Hobbs, Director, Arkansas Department of Correction

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: January 17, 2013
                                Filed: June 7, 2013
                                   [Unpublished]
                                  ____________

Before BYE and MELLOY, Circuit Judges, and KOPF,1 District Judge.
                            ____________

PER CURIAM.

       Phillip Williams appeals the district court's dismissal of his habeas corpus
petition as untimely. The issue before this Court is whether the district court properly


      1
      The Honorable Richard G. Kopf, United States District Court for the District
of Nebraska, sitting by designation.
determined that Williams is not entitled to equitable tolling. However, this issue is
now moot after the U.S. Supreme Court's decision in McQuiggin v. Perkins, No.
12-126, 569 U.S. ___, 2013 WL 2300806 (May 28, 2013), as Williams asserted newly
discovered evidence of actual innocence as the primary ground for his petition.
Therefore, we remand to the district court for a determination as to whether
Williams's new evidence meets the "demanding" actual-innocence standard.2 Id. at
*12.
                      _______________________________




      2
       We recognize that the magistrate judge indicated in a footnote that he doubted
that Williams met the actual-innocence standard. However, the district court did not
discuss this finding and did not rely on this finding in its decision.

                                         -2-